Luke, J.
Extraordinary motions for new trials are not favored by tlie courts, and in passing upon sucli motions the trial judge is vested with a wide discretion. In this case the extraordinary motion, based upon the ground that two of the jurors who tried the defendant had prior to the trial expressed an opinion as to the defendant's guilt, was met *296by a counter-showing by the State, and, under this showing, this court cannot hold that the trial judge abused his discretion in overruling the motion.
Decided December 5, 1923.
Rehearing denied February 25, 1924.
James B. Thomas & Son, for plaintiff in error.
Alvin V. Sellers, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Bloodworih, J., concur.